 


109 HR 5201 IH: Health Centers Renewal Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5201 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Bilirakis (for himself, Mr. Gene Green of Texas, Mr. Allen, Ms. Baldwin, Mr. Bass, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Bonilla, Mrs. Bono, Mr. Brown of Ohio, Mr. Burgess, Mrs. Capps, Mr. Capuano, Mr. Case, Mr. Clay, Mr. Cleaver, Mr. Cooper, Mr. Costello, Mr. Davis of Florida, Mr. DeFazio, Ms. DeGette, Mrs. Drake, Mrs. Emerson, Mr. Engel, Ms. Eshoo, Mr. Fossella, Mr. Gordon, Ms. Granger, Mr. Gutierrez, Mr. Hinchey, Mr. Honda, Mr. Kennedy of Rhode Island, Mr. LaHood, Mr. Langevin, Mr. Larsen of Washington, Mr. Leach, Mr. Lewis of Georgia, Mr. Marshall, Mr. Matheson, Mr. McDermott, Mr. McGovern, Mr. McHugh, Mr. Nadler, Mr. Norwood, Mr. Oberstar, Mr. Otter, Mr. Owens, Mr. Pallone, Mr. Pickering, Mr. Rangel, Mr. Ross, Mr. Reichert, Mr. Rush, Ms. Schakowsky, Mr. Schwarz of Michigan, Mr. Scott of Georgia, Mr. Sessions, Mr. Shays, Mr. Shimkus, Mr. Simmons, Mr. Simpson, Mr. Strickland, Mr. Sweeney, Mr. Terry, Mr. Towns, Mr. Upton, Mr. Walden of Oregon, Mr. Waxman, Ms. Woolsey, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide additional authorizations of appropriations for the health centers program under section 330 of such Act. 
 
 
1.Short titleThis Act may be cited as the Health Centers Renewal Act of 2006. 
2.FindingsThe Congress finds as follows: 
(1)Community, migrant, public housing, and homeless health centers are vital to thousands of communities across the United States. 
(2)There are more than 1,000 such health centers serving over 15,000,000 people at over 3,700 health delivery sites, located in all 50 States of the United States, the District of Columbia, and Puerto Rico, Guam, the Virgin Islands, and other territories of the United States. 
(3)Health centers provide cost-effective, quality health care to poor and medically underserved people in the States, the District of Columbia, and the territories, including the working poor, the uninsured, and many high-risk and vulnerable populations, and have done so for over 40 years. 
(4)Health centers provide care to 1 of every 8 uninsured Americans, 1 of every 4 Americans in poverty, and 1 of every 9 rural Americans. 
(5)Health centers provide primary and preventive care services to more than 700,000 homeless persons and more than 725,000 farm workers in the United States. 
(6)Health centers are community-oriented and patient-focused and tailor their services to fit the special needs and priorities of local communities, working together with schools, businesses, churches, community organizations, foundations, and State and local governments. 
(7)Health centers are built through community initiative. 
(8)Health centers encourage citizen participation and provide jobs for 50,000 community residents. 
(9)Congress established the program as a unique public-private partnership, and has continued to provide direct funding to community organizations for the development and operation of health centers systems that address pressing local health needs and meet national performance standards. 
(10)Federal grants assist participating communities in finding partners and recruiting doctors and other health professionals. 
(11)Federal grants constitute, on average, 24 percent of the annual budget of such health centers, with the remainder provided by State and local governments, Medicare, Medicaid, private contributions, private insurance, and patient fees. 
(12)Health centers make health care responsive and cost-effective through aggressive outreach, patient education, translation, and other enabling support services. 
(13)Health centers help reduce health disparities, meet escalating health care needs, and provide a vital safety net in the health care delivery system of the United States. 
(14)Health centers increase the use of preventive health services, including immunizations, pap smears, mammograms, and HBa1c tests for diabetes screenings. 
(15)Expert studies have demonstrated the impact that these community-owned and patient-controlled primary care delivery systems have achieved both in the reduction of traditional access barriers and the elimination of health disparities among their patients. 
3.Additional authorizations of appropriations for health centers program of Public Health Service ActSection 330(r) of the Public Health Service Act (42 U.S.C. 254b(r)) is amended by amending paragraph (1) to read as follows: 
 
(1)In generalFor the purpose of carrying out this section, in addition to the amounts authorized to be appropriated under subsection (d), there are authorized to be appropriated $1,963,000,000 for fiscal year 2007 and such sums as may be necessary for each of the fiscal years 2008 through 2011..  
 
